DETAILED ACTION
The following Office action is in response to communication filed on June 09, 2022.  Claims 1-8 and 11-22 are currently pending and have been allowed.  


Allowable Subject Matter
Claims 1-8 and 11-22 are allowed.


Reasons for allowance
As per independent claims the following is an examiner’s statement of reasons for allowance: The prior art of record most closely resembling Applicant’s claimed invention are Carstens et al., (US 2018/0197128) (filed Dec. 6, 2017 with Provisional filed Dec. 6, 2016), Epstein et al., (US 10,127,511) (filed Sep. 22, 2017), and Prado, Adriana, et al. "Mining graph topological patterns: Finding covariations among vertex descriptors." [EEE Transactions on Knowledge and Data Engineering 25.9 (2012) (hereinafter Prado).
Carstens relates to a computer-based system for identifying supply chain risks and generating supply chain graphs representing an interconnected network of entities. An industrial graph database application is configured to account for direct and indirect (transitive) supplier risk and importance, based on a weighted set of measures: criticality, replaceability, centrality and distance. A graph-based model serves as an interactive and visual supply chain risk and importance explorer. A supply network is induced from textual data by applying text mining techniques to news stories and used to populate the supply chain/graph database.
Epstein discloses a research, analysis, regulatory compliance and media platform that connects customers to finished research and analysis produced by subject matter experts is described. The platform facilitates research, investigations, and analysis by creating a single environment in which a group of distributed analysts conduct research and investigations, store and retrieve documents and other sources, collaborate, and publish findings. Consumers are able to query a published knowledge graph, surface high value relationships, and access insights captured by analyst through a customer web portal or external production environment. The platform allows analysts and customers to research and map the commercial, financial, and facilitation networks of sanctioned or other actors that may be associated with illicit activity. Customers can access visual graphs depicting relationships between sanctioned and non-sanctioned actors in order to evaluate their possible exposure to financial crime or sanctions-related risks.
Prado illustrates mining the graph topology of a large attributed graph by finding regularities among vertex descriptors. Such descriptors are of two types: 1) the vertex attributes that convey the information of the vertices themselves and 2) some topological properties used to describe the connectivity of the vertices. These descriptors are mostly of numerical or ordinal types and their similarity can be captured by quantifying their covariation. Mining topological patterns relies on frequent pattern mining and graph topology analysis to reveal the links that exist between the relation encoded by the graph and the vertex attributes. The paper proposes three interestingness measures of topological patterns that differ by the pairs of vertices considered while evaluating up and down covariations between vertex descriptors. An efficient algorithm that combines search and pruning strategies to look for the most relevant topological patterns is presented.

	However, the combination of Carstens, Epstein, and Prado fails to teach or suggest the limitations of independent claims which recite  collecting data associated with known correlation relationships that exist among a plurality of entities, accessing the data associated with the known correlation relationships that exist among a plurality of entities, wherein the data comprises information associated with the known correlation relationships and an indication of a strength of the known correlation relationships; generating a graph based on the known correlation relationships and the strength of the known correlation relationships, wherein vertexes of the graph correspond to the plurality of entities and edges of the graph correspond to the known correlation relationships; computing, based on the graph, a set of features and corresponding labels for the plurality of entities, wherein the set of features and the corresponding labels are computed based on converting the graph to a reduced graph by removing an edge of the edges of the graph representing a type of relationship between a pair of vertexes of the vertexes that is sought to be revealed from being hidden, wherein at least one feature of the set of features is computed by utilizing a proximity measure indicating a measure of how close each vertex of the pair of vertexes are to each other, wherein the proximity measure indicates a number of paths between the pair of vertexes and a sum of a weighted path length; {39874789;1}Application No.: 16/285,157 Response to Office Action dated December 9, 2021 Docket No.: 11481-2-1 (0336261) Page 3 of 15 training a machine learning model using the computed set of features and the corresponding labels; and determining a hidden correlation relationship for between a first entity of the plurality of entities and at least one additional entity of the plurality of entities by utilizing the machine learning model trained with the computed set of features, wherein the hidden correlation relationship is displayed to a user on a first user device to assist the user in making a decision regarding the first entity.


As per the dependent claims, these claims depend on the allowed independent claims above and incorporate the limitations thereof, and are therefore not rejected under prior art for at least the same rationale as applied to the independent claims above, and incorporated herein.


§101 discussion:
Examiner is persuaded and agrees with Applicant’s discussion presented in Applicant’s Remarks on pages 11-12 (regarding practical application and Step 2B) dated 06/09/2022 regarding the amended claims.  Examiner agrees with the Applicant that the abstract idea is integrated into a practical application. Examiner agrees with the Applicant that “the combination of elements in the claims impose meaningful limits in that the steps are applied to improve technologies (i.e. detecting correlation relationships through the use of generated graphs and computed sets of features and labels, etc.). Furthermore, the subject matter of the claims are integrated into a practical application that incorporates the training and use of the machine learning model to perform the operative function of the application of determining a hidden correlation relationship between a first entity and at least one of the plurality of entities and displaying the hidden correlation relationship to a user to assist the user in making a decision regarding the first entity.” Examiner also agrees with the Applicant that “in this case unconventional steps/rules are utilized to generate graphs, compute the features and labels, train the machine learning model, use the trained machine learning model to determine hidden correlation relationships between a first entity and at least one of the plurality of entities, and display the hidden correlation relationship to the user in order to assist the user in making a decision regarding the first entity” and the comparison with McRO, Inc. v. Bandai Namco Games America, Inc., 2016 WL 4896481 (Fed. Cir. Sep. 13, 2016) (claims were found to be eligible).

As per the dependent claims, these claims depend on the allowed independent claims above and incorporate the limitations thereof, and are therefore allowed for at least the same rationale as applied to the independent claims above, and incorporated herein.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. For example, some of the other pertinent art are as follows:
Datta Ray, (US 2017/0220964): Real time security, integrity, and reliability postures of operational (OT), information (IT), and security (ST) systems, as well as slower changing security and operational blueprint, policies, processes, and rules governing the enterprise security and business risk management process, dynamically evolve and adapt to domain, context, and situational awareness, as well as the controls implemented across the operational and information systems that are controlled. Embodiments of the invention are systematized and pervasively applied across interconnected, interdependent, and diverse operational, information, and security systems to mitigate system-wide business risk, to improve efficiency and effectiveness of business processes and to enhance security control which conventional perimeter, network, or host based control and protection schemes cannot successfully perform.
Steier et al., (US 2005/0222929): Financial data including general ledger activity and underlying journal entries are examined to determine whether risks of material misstatement due to fraudulent financial reporting can be identified. The financial data is analyzed statistically and modeled over time, comparing actual data values with predicted data values to identify anomalies in the financial data. The anomalous financial data is then analyzed using clustering algorithms to identify common characteristics of the various transactions underlying the anomalies. The common characteristics are then compared with characteristics derived from data known to derive from fraudulent activity, and the common characteristics are reported, along with a weight or probability that the anomaly associated with the common characteristic is an identification of risks of material misstatement due to fraud. Large volumes of financial data are therefore efficiently processed to accurately identify risks of material misstatement due to fraud in connection with financial audits, or for actual detection of fraud in connection with forensic and investigative accounting activities. The analysis is enhanced by using flow analysis methods to select subsets of financial data to examine for anomalies. Flow analysis methods are also used to reveal useful business information found in money flow graphs of financial data.
Ren, Xuguang, and Junhu Wang. "Exploiting vertex relationships in speeding up subgraph isomorphism over large graphs." Proceedings of the VLDB Endowment 8.5 (2015): 617-628: Extensive duplicate computation exists in subgraph algorithms, and such duplicate computation can be avoided by exploiting relationships between data vertices. Motivated by this, the paper proposes a novel approach, BoostIso, to reduce duplicate computation. Our extensive experiments with real datasets show that, after integrating our approach, most existing subgraph isomorphism algorithms can be speeded up significantly, especially for some graphs with intensive vertex relationships, where the improvement can be up to several orders of magnitude.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURKANWALJIT SINGH whose telephone number is (571)270-5392.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GURKANWALJIT SINGH/Primary Examiner, Art Unit 3683